DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2020 has been entered.

Status of the Claims
	By amendment filed December 27, 2020 claims 32-35, 37-39, 41-43, 46-49 and 52 have been amended and claims 53 and 54 are new and amended. Claims 1-31, 36, 44, 45, 50 and 51 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (U.S. Patent # 5,541,423) in view of Neifeld (U.S. Patent # 4,654,365).
	In the case of claim 32, Hirabayashi teaches a method of forming a carbon comprising pattern on a surface in the form of a diamond semiconductor device (Abstract) wherein the diamond patterns 2 and 8 are nonhomogeneous or nonuniform coatings deposited onto a substrate (1, 6) as shown in Figures 1 and 2 (Column 5 Lines 24-54 and Figures 1 and 2).
	Hirabayashi does not teach that the pattern/deposit layer was formed by direct energy deposition as required by claim 32. Hirabayashi does teach that the diamond films were deposited by chemical vapor deposition (CVD) processes (Column 5 Lines 36-39). 
	Neifeld teaches a process for depositing carbon in the form of a diamond film as a selected pattern on the surface of a substrate immersed within a liquid containing carbon and hydrogen. The method of Neifeld comprised providing a reaction mixture in the form of methanol which was placed in a vessel along with a silicon substrate. Neifeld further teaches having provided a directed energy emission apparatus in the form of an excimer laser and having selectively sent a direct energy emission/laser pulse towards the reaction mixture in the reaction 
	Neifeld teach that the diamond film formation process was used in forming diamond layers used in semiconducting devices and was cheaper and required less energy consumption than CVD processes used for depositing diamond films (Column 1 Lines 14-27 and Column 2 Lines 19-23).
	Based on the teachings of Neifeld, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have deposited the diamond/carbon patterns of Hirabayashi using the direct energy deposition process of Neifeld because Neifeld taught a known diamond layer deposition process in the art which was cheaper and required less energy consumption than CVD processes.
	As for claim 33, as was discussed previously, the directed energy was a laser beam.
	As for claim 34, as was discussed previously, the reaction mixture of Neifeld was a deposit precursor because it deposited a diamond film on a substrate.
	As for claim 43, Neifeld teaches that the laser pulses were directed by an optical device in the form of a quartz window and onto a two-dimensional surface in the form of the substrate surface (Column 1 Lines 46-62).

Allowable Subject Matter





Claims 35, 37-39, 41, 42, 46-49 and 52-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed December 27, 2020, with respect to the rejection(s) of the claim(s) under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendments to the claims. As was discussed previously, it was known in the art to have deposited patterns of nonhomogeneous or nonuniform layers of diamond/carbon and therefore the claims are still obvious.

Conclusion
	Claims 32 through 34 and 43 have been rejected. Claims 35, 37 through 39, 41, 42, 46 through 49 and 52 through 54 are objected to. Claims 1 through 31, 36, 44, 45, 50 and 51 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712